Tilghman C. J.
delivered the Court’s opinion.
It appears from the return, to this habeas corpus, that Teach is held in prison by virtue of a warrant from the commissioners of Franklin county, for the collection of a militia fine. The warrant contains a naked precept to collect tbe fine, without mention of any proceeding whatever, by virtue of which it was issued. The commissioners have no authority to issue a warrant without some foundation; and as no foundation has been shewn either on the face of the warrant or otherwise, although the commissioners have *177had notice of dhe habeas- corpus, it is the opinion of the -Court th.at the prisoner should be,discharged from confine- . inent. It will be understood, that we pass no opinion on the -legality b'f the imposition of this .fine. That being a matter ,, in which-many persons are concerned, we {should think it most proper for those who mean, to contest it, to make it the subject of an action, in which the matter may be fully inquired into, and solemnly decided.
Prisoner discharged.